DETAILED ACTION
The present application is now under examination by Valarie Bertoglio, AU 1632.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  “mass producing” should be hyphenated to read “mass-producing”.  Appropriate correction is required.
Claim 1 is also objected to for use of the term “expression” om step c, line 2. Vesicles do not express the factors within them and thus, use of this word is misleading. The factors comprised by the vesicles are expressed by the cell.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-7,18 and23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claim(s) 1-3,67 and 23-24 under 35 U.S.C. 103 as being unpatentable over Sart (Tissue Engineernig, 2014, 20:365-380) in view of Yeo (Advanced Drug Delivery Reviews 65 (2013) 336–34) and Timmers (2011, Stem Cell Research, 6:206-214) as evidenced by ExoCarta (printout attached, http://exocarta.org/gene_summary?gene_id=3589 accessed on 03/10/2022) is withdrawn as no reference taught that 3D aggregate-derived vesicles comprise immunomodulatory, neurotrophic or angiogenic factors at levels higher than 2D-derived vesicles cultured in the presence of ischemic brain extract.
 
The rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over Sart (Tissue Engineering, 2014, 20:365-380) in view of Yeo (Advanced Drug Delivery Reviews 65 (2013) 336–34) and Timmers (2011, Stem Cell Research, 6:206-214) as evidenced by ExoCarta (printout attached, http://exocarta.org/gene_summary?gene_id=3589 accessed on 03/10/2022) as applied to claims 1-3,6-7 and 23-24 above, and further in view of Cha (March 2015, Maromolecular Research. 23:245-255) is withdrawn as no reference taught that 3D aggregate-derived vesicles comprise immunomodulatory, neurotrophic or angiogenic factors at levels higher than 2D-derived vesicles cultured in the presence of ischemic brain extract.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-8,18 ad 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein the stem cells are human bone marrow-derived mesenchymal stem cells and wherein the factors expressed at higher levels are those claimed with the exception of BDNF, does not reasonably provide enablement for any stem or progenitor cell (claim 2) encompassed by the claims or for higher levels of BDNF.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention relates to a method of mass producing therapeutic extracellular vesicles that are secreted from stem cells. The extracellular vesicles are released from the cells and contain therapeutic molecules such as proteins and nucleic acids that have immunomodulatory, neurotrophic and angiogenic effects.
	The claims are drawn to a method of mass-producing stem cell-derived extracellular vesicles using a three-dimensional aggregate culture method that results in extracellular vesicles that express recited proteins at a level higher than that of extracellular vesicles obtained from two-dimensional culture treated with ischemic brain extract. 
The specification teaches use of human bone marrow derived mesenchymal stem cells (hBM-MSCs) to generate extracellular vesicles (see para 78). When cultured with shaking to form 3D aggregates, the specification teaches obtaining up to 31.2 vesicles per stem cell (see Figure 8). The specification teaches increased levels of certain proteins, as compared to 2D culture in the presences of ischemic brain extract (IBE; a standard positive control) including those claimed, with the exception of the claimed BDNF, which is reduced (see Figures 10 an 11).   Thus, it is held that the claims are not enable for carrying out the claimed method wherein BDNF is increased as claimed. 
	With regard to the breadth of stem cell types encompassed by the claims, the state of the art supports that extracellular vesicles secreted from different types of mesenchymal stem cell comprise different factors and, accordingly, have differential effects. For example, Katsuda emphasizes that EVs echo the phenotype of their parent cells in producing a wide range of functions (see Abstract and page 1638, Col. 2; 2013, Proteomics, 13:1637-1653). And, among MSCs, Del Fattore isolated EVs from bone marrow, umbilical cord, and adipose tissue and found the different MSC types had different effects on cell proliferation and apoptosis of gliobastoma cells (Expert Opinion on Biological Therapy, 15:4, 495-504). Likewise, Xie reported that “Human ADMSC-EVs were observed to downregulate eosinophil infiltration and IL-4, IL-5, and TGF-β levels, whereas they did not affect IFN-γ and IL-10 in the bronchoalveolar lavage fluid (BALF)” while “Human BM-MSCEVs were observed to inhibit the infiltration of neutrophils and eosinophils and downregulate IL-4, IL-5, and IL-17 expression while upregulating IFN-γ and IL-10 expression in BALF” (see page 10, col.2; Frontiers  in Immunology, 2020, 11:1-16).
	Thus, given the state of the art regarding the differences in EV composition for different stem cell types, including MSCs derived from different tissues, and the support in the specification being limited to human BM-derived MSCs, the specification is not enabling for the full breadth of stem cell types. Likewise, given that the specification teaches lower levels of BDNF in EVs obtained by the claimed method, the specification does not enable increased levels of BDNF, as claimed. 
Written Description
Claim 18 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The specification has described a method of mass-producing stem cell-derived  extracellular vesicles wherein the cells produce 31.2 vesicles per 100 stem cells at day 5 of culture. The specification, however, has not described production of about 50 stem cell-derived extracellular vesicles per 100 stem cells. This number is presumed to be an average. Nonetheless, support for 50 extracellular vesicles per 100 stem cells is not found in the specification.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./VALARIE E BERTOGLIO/        Primary Examiner, Art Unit 1632